DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending under this Office action.

Claim Interpretation— 35 USC 112 (f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim Limitation Interpreted under 35 USC 112(f)
Use of the word "means" (or "step for") in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word "means" (or "step for") in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth 
Claim elements in this application that use the word "means" (or "step for") are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word "means" (or "step for") are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitations "an area-specific image storage configured to", "a two-dimensional map storage configured to", “an area-specific congestion calculator configured to”, “a mapping area identifier configured to”, and "an area-specific congestion visualizer configured to" have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder "an area-specific image storage/a two-dimensional map storage/an area-specific congestion calculator/a mapping area identifier/an area-specific congestion visualizer" coupled with functional language "configured to store/ store / calculate / identify/visually display" without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1, and the related dependent claims 2-10, has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:

"a two-dimensional map storage configured to store" is interpreted as to "The two-dimensional map storage 120 stores a two-dimensional map for the specific space captured by the plurality of cameras" (See Specification: Fig. 1, and [0045], "The two-dimensional map storage 120 stores a two-dimensional map for the specific space captured by the plurality of cameras.  The two-dimensional map for the specific space may be a floor map viewed from above the specific space").
"an area-specific congestion calculator configured to calculate" is interpreted as to "The area-specific congestion calculator 130 calculates, on the basis of the area-specific images captured by the plurality of cameras" (See Specification: Fig. 1, and [0046], "The area-specific congestion calculator 130 calculates, on the basis of the area-specific images captured by the plurality of cameras, an area-specific congestion for each of the areas captured by the plurality of cameras in the specific space.  Here, the captured area refers to an area captured by a specific camera in the specific space.  In addition, the area-specific congestion may refer to a degree of congestion of each area included in the area captured by a specific camera, and a degree of congestion may refer to data that quantifies the movements of objects (e.g., persons) existing in each of the area-specific images").

"an area-specific congestion visualizer configured to visually display" is interpreted as to "The area-specific congestion visualizer 150 visually displays, on the two-dimensional map, the area-specific congestion of each of the captured areas on the basis of the mapping area" (See Specification: Fig. 1, and [0053], "The area-specific congestion visualizer 150 visually displays, on the two-dimensional map, the area-specific congestion of each of the captured areas on the basis of the mapping area.  For example, the area-specific congestion visualizer 150 may display a heat map on the two-dimensional map according to the area-specific congestion for each of the captured areas.  Specifically, the area-specific congestion visualizer 150 may visually display the area-specific congestion on the two-dimensional map by varying the color or shade according to the degree of congestion").

If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding 
If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rutschman, etc. (US 20180239948 A1) in view of LeCompte, etc. (US 20020041328 A1), further in view of Jarrell, etc. (US 20170301220 A1)
Claim 1, Rutschman teaches that an apparatus for congestion visualization (See Rutschman: Figs. 4-5, and [0187], “A further example includes a machine vision application that is hosted on one satellite 500.  The machine vision application can perform real-time or near-real-time image data analysis and can obtain the imagery for processing from the satellite 500 as well as from another satellite 500N via inter-satellite communication links.  For example, satellite 500 can host a machine vision application for identifying locations and durations of traffic congestion and capturing imagery associated with the same.  Satellite 500 can perform these operations with respect to imagery obtained within its associated field of view 400, but can also perform these operations with respect to imagery obtained from another satellite 500N.  Alternatively, machine vision applications can be distributed among one or more of the satellites 500 and 500N for the image recognition and first order processing to reduce communication bandwidth of imagery between satellites 500 and 500N”), comprising:
an area-specific image storage configured to store area-specific images captured by a plurality of cameras that respectively capture different areas in a specific space (See Rutschman: Figs. 4-5, and [0122], “For example, hub processor 502 can receive a program request of an on-board machine vision application for detecting smoke or fire associated with a wildfire and determining locations of a wildfire.  The hub processor 502 can transmit image recognition content to each of the image processors 504 and 504N for storage in memory”; and [0056], “FIG. 4 is a field of view diagram of a satellite imaging system with edge processing, in accordance with an embodiment.  In one embodiment, the satellite imaging system 100 is configured to capture imagery of a field of view 400.  Field of view 400 comprises a fisheye field of view 402; outer cone 404; inner cone 406; and one or more spot cones 408.  The fisheye field 
a two-dimensional map storage configured to store a two-dimensional map for the specific space (See Rutschman: Figs. 4-5 and 16, and [0283], “For example, in the context of a mapping application, the satellite 500 can process ultra-high resolution imagery captured by the imaging system 100 to interpret one or more instances of a new highway being operative.  For instance, a highway contained within the imagery can be determined by the image processor 504 to include one or more cars traveling above a specified speed threshold for a first time.  Real-time ultra high resolution imagery of the highway can be stored in memory local to the satellite 500 until such time that bandwidth is available.  Upon detecting that bandwidth is available, the ultra-high resolution imagery can be obtained from storage and transmitted to a ground-based station for updating a map with high-resolution imagery of the new highway”);
an area-specific congestion calculator configured to calculate, based on the area-specific images, an area-specific congestion for each of areas captured by the plurality of cameras in the specific space (See Rutschman: Figs. 4-5, and [0187], “A further example includes a machine vision application that is hosted on one satellite 500.  The machine vision application can perform real-time or near-real-time image data analysis and can obtain the imagery for processing from the satellite 500 as well as from another satellite 500N via inter-satellite 
a mapping area identifier configured to identify a mapping area corresponding to each of the captured areas on the two-dimensional map, based on a mapping point set in each of the two-dimensional map and the area-specific images (See Rutschman: Figs. 4-5, and [0098], “As a particular example, the field of view 404 provides lower spatial resolution imagery of portions of Earth ahead of, below, above, and behind that of the field of view 406 in relation to the orbital path of the satellite 500.  Imagery associated with field of view 404 can be output to satisfy requests for image data or can be used for machine vision such as to identify or recognize areas, objects, activities, events, or features of potential interest.  In certain embodiments, one or more areas, objects, features, events, activities, or the like within the field of view 404 can be used to trigger one or more computer processes, such as to configure image processor 504 associated with the first imaging unit 202 to begin monitoring for a particular area, object, feature, event, or activity.  For instance, image data indicative of smoke within field of view 404 can configure processor 504 associated with the first imaging unit and 
an area-specific congestion visualizer configured to visually display, on the two-dimensional map, the area-specific congestion for each of the captured areas, based on the mapping area (See Rutschman: Figs. 4-5 and 48, and [0324], “In one embodiment, updating at least one application based on the at least one event at 4816 includes the satellite 500 updating a ground-based, cloud-based, or internet-based application, such as a mobile phone application, with information using the wireless communication interface.  The satellite 500 can transmit information to a central repository that is readable by one or more applications, transmit information directly to the one or more applications, or respond to requests for information by a central repository or the one or more applications.  The information can include binary, Boolean, alphanumeric, parameter, vector, image, or other non-image data.  The information can be directly or indirectly related to the event, a cause of the event, an effect or result of the event, or a prediction regarding the event.  The at least one application can then further analyze, combine, summarize, present, or otherwise process the data in customized and specific ways.  For example, the satellite 500 can update a mobile traffic application by transmitting congestion volumes along various stretches of highways in and around Phoenix, Ariz.  This data can be transmitted as binary, parameter, or alphanumeric text without any imagery and the mobile traffic application can process the data to determine traffic travel times along stretches of highways and alternative travel routes.  The application can then present this information as a real-time or near-real-time output via the mobile traffic application in a customized proprietary format using graphics and a layout that is uncontemplated by the 
However, Rutschman fails to explicitly disclose that an area-specific congestion calculator configured to calculate, based on the area-specific images, an area-specific congestion; and a mapping area identifier configured to identify a mapping area corresponding to each of the captured areas on the two-dimensional map.
However, Jarrell teaches that an area-specific congestion calculator configured to calculate, based on the area-specific images, an area-specific congestion (See Jarrell: Fig. 32, and [0296], “The communications stations 3201a, 3201b, 3201c, 3201d, 3201e, and/or 3201f may provide an indication of speed to the UAV.  For example, a communications station may determine a speed that the UAV is flying at (i.e., a velocity of the UAV), and may provide an indication of the determined speed to the UAV.  The communications station may include one or more sensors that may be used to determine a velocity of the UAV.  The communications station may determine a velocity of the UAV based on information received from the UAV.  For example, if the UAV provides an indication of its location in first and second messages from the UAV to the communications station, the communications station may calculate a distance travelled by the UAV over a period of time (such as the time between messages), and may calculate the velocity by dividing the distance travelled by the period of time.  The time period between the two messages may be determined based on when the messages were received by the communications station, and in some examples may be determined based on information included with the messages, such as one or more time stamps”; and Fig. 5, and [0239], “As an 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Rutschman to have an area-specific congestion calculator configured to calculate, based on the area-specific images, an area-specific congestion as taught by Jarrell in order to improve traffic management decisions for optimizing traffic congestion based on collected information (See Jarrell: Fig. 5, and [0239], “As an example, one or more of the unmanned aerial vehicle communication or management module 70, autonomous ground vehicle communication or management module 71, and traffic monitoring and/or alert module 76 may collect information regarding traffic congestion, and may use the information collected to make improved future traffic management decisions to improve or optimize traffic congestion based on the collected information.  The improved traffic management decisions may be communicated (for instance, by the application module or by the base station) to one or more traffic lights, or to a communications system associated with the one or more traffic lights, and the improved traffic management decisions may be used to regulate one or more traffic lights”). Rutschman teaches a method and system that may obtain imagery using an imager of the satellite, detect an event by analyzing aspect of the imagery, and perform an operation by the computer processors on the event, such as traffic congestion detection and reporting, and Jarrell teaches a system and method that may provide 
However, Rutschman, modified by Jarrell, fails to explicitly disclose that a mapping area identifier configured to identify a mapping area corresponding to each of the captured areas on the two-dimensional map.
However, LeCompte teaches that a mapping area identifier configured to identify a mapping area corresponding to each of the captured areas on the two-dimensional map (See LeCompte: Fig. 10A-C, and [0214], “FIG. 10a shows a highway that is the field of view of the satellite's optics while operating in a hyper-resolution mode of operation (either scanned or dwelled).  The highway 1001 includes both a left-hand lane 1001L and a right-lane 1001R.  In the right-hand lane, as can be seen, is a dark vehicle 1003, a light vehicle 1005 and a medium-shaded vehicle 1007.  The imaging system on the satellite receives reflective light energy from the different vehicles as well as the scenery surrounding the road 1001.  The received optical energy at the satellite is then be compared against a background image of the particular scene that has a predetermined amount of traffic congestion in a particular lane.  The region covered by satellite optics in the spot-steering mode is divided by a grid where each grid has specific 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Rutschman to have a mapping area identifier configured to identify a mapping area corresponding to each of the captured areas on the two-dimensional map as taught by LeCompte in order to provide a resolution for selected regions better than 10m, with night-time imaging and real-time weather data collection (See LeCompte: [0073], “Another object of the invention is to provide a hyper-resolution mode of operation, where either the entire visible Earth's surface if scanned, or selected regions are 
Regarding Claim 2, Rutschman, Jarrell, and LeCompte teach all the features with respect to claim 1 as outlined above. Further, Rutschman teaches that the apparatus of claim 1, wherein the area-specific congestion calculator is further configured to calculate the area-specific congestion for each of areas captured by the plurality of cameras by using frames of the area-specific image captured by each of the plurality of cameras (See Rutschman: Fig. 5, and [0324], “For example, the satellite 500 can update a mobile traffic application by transmitting congestion volumes along various stretches of highways in and around Phoenix, Ariz.  This data can be transmitted as binary, parameter, or alphanumeric text without any imagery and the 
Regarding Claim 3, Rutschman, Jarrell, and LeCompte teach all the features with respect to claim 1 as outlined above. Further, Rutschman teaches that the apparatus of claim 1, wherein the mapping point is set by a user (See Rutschman: Fig. 1, and [0053], “The satellite imaging system 100 can include approximately nine to twelve steerable spot imagers 104 that are independently configured to focus, dwell, and/or scan for select targets.  Each spot imager 104 can pivot approximately +/-seventy degrees and can include proximity sensing to avoid lens crashing.  The steerable spot imagers 104 can provide an approximately 20 km diagonal field of view of approximately 4:3 aspect ratio.  Resolution can be approximately one to three meters (nadir) in the visible and infrared or near-infrared range obtained using image sensors 316 and 318 of approximately 8 million pixels per square degree.  Resolution can be increased to super-resolution when the spot imagers 104 dwell on a particular target to collect multiple image frames, which multiple image frames are combined to increase the resolution of a still image”).
Regarding Claim 4, Rutschman, Jarrell, and LeCompte teach all the features with respect to claim 1 as outlined above. Further, Jarrell teaches that the apparatus of claim 1, wherein each of the area-specific images and the two-dimensional map has the same number of mapping points set therein and each of the mapping points set in the area-specific images corresponds to each of the mapping points set in the two-dimensional map (See Jarrell: Fig. 4, and [0127], “The satellite imaging system 100 can include approximately nine to twelve 
Regarding Claim 5, Rutschman, Jarrell, and LeCompte teach all the features with respect to claim 4 as outlined above. Further, Rutschman teaches that the apparatus of claim 4, wherein the mapping area identifier is further configured to identify, in the two-dimensional map, the mapping area that corresponds to each of the captured areas by using one or more transformation matrices for matching a coordinate value of each of the mapping points set in the area-specific image and a coordinate value of each of the mapping points set in the two-dimensional map (See Rutschman: Fig. 5, and [0236], “In one embodiment, the determining at least one interpretation of the imagery by at least one of monitoring for, identifying, detecting, or tracking at least one aspect in the imagery at 3802 includes an image processor 504 or hub processor 502 of the imaging system 100 monitoring, identifying, detecting, or tracking aspects in imagery collected via the global imaging array 102 or the spot imager 104.  Monitoring can include analyzing every pixel of every frame of ultra high resolution imagery or can include analyzing a subset or select set of pixels of at least some of the frames of ultra high resolution 
Regarding Claim 8, Rutschman, Jarrell, and LeCompte teach all the features with respect to claim 1 as outlined above. Further, Rutschman teaches that the apparatus of claim 1, wherein when an overlapping area that overlaps between the mapping areas corresponding to the respective captured areas exists in the two-dimensional map, the area-specific congestion visualizer is further configured to correct a congestion of the overlapping area (See Rutschman: Fig. 4, and [0058], “The field of view 400 therefore includes the inner core 406, outer core 404, and fisheye field of view 402 to provide overall context with low to high resolution imagery from the periphery to the center.  Each of the subfields of the inner core 406, the subfields of the outer core 404, and the fisheye field of view are associated with separate imaging units and separate image processors, to enable capture of low to high resolution imagery and parallel image processing.  Overlap of the subfields of the inner core 406, the subfields of the outer core 404, and the fisheye field of view enable stitching of adjacent imagery obtained by different image processors.  Likewise, the spot cones 408 are each associated with separate imaging units and separate image processors to enable capture of super-high resolution imagery and parallel image processing”; and Fig. 5, and [0084], “Pixel decimation can be avoided or minimized in certain circumstances within portions of the subfields of the field of view 406 that overlap, to enable stitching of adjacent subfields by the hub processor 502.  Object and area 
Regarding Claim 9, Rutschman, Jarrell, and LeCompte teach all the features with respect to claim 8 as outlined above. Further, Rutschman and LeCompte teach that the apparatus of claim 8, wherein the area-specific congestion visualizer is further configured to correct the congestion of the overlapping area (See Rutschman: Figs. 4-5, and [0092], “The overlap of subfields of the field of view 406 permit image processors 504 and 504N, associated with adjacent subfields of the field of view 406, to have access to at least some of the same imagery to enable the hub processor 502 to stitch together image content”) based on a mean value or a median value for the congestions of areas that corresponds to the overlapping area among the captured areas (See LeCompte: Fig. 9, and [0199], “Pattern recognition mechanism 935 is also connected to the system bus and includes therein background images of selected portions on the earth's surface that have highways and other paths over which subscribers have requested information regarding traffic congestion.  Moreover, the pattern recognition mechanism 935 includes a database of pre-saved images of predefined traffic levels for regions served by subscriber areas.  Each of these subscriber areas are cataloged by a subscriber number in the database for easy retrieval.  When a subscriber requests congestion information (or alternatively on a predetermined, scheduled basis) the pattern recognition mechanism 935 
Regarding Claim 10, Rutschman, Jarrell, and LeCompte teach all the features with respect to claim 1 as outlined above. Further, Rutschman teaches that the apparatus of claim 1, wherein the area-specific congestion visualizer is further configured to display a heat map on the two-dimensional map according to the area-specific congestion for each of the captured areas (See Rutschman: Fig. 5, and [0274], “In one embodiment, generating data based on the at least one interpretation of the imagery at 4006 includes image processor 504 generating additional data based on the content of imagery analyzed by the image processor 504.  The generating can be performed in real-time or near real-time with image collection or with interpretive output or can be performed periodically based on real-time or accumulated 
Regarding Claim 11, Rutschman, Jarrell, and LeCompte teach all the features with respect to claim 1 as outlined above. Further, Rutschman, Jarrell, and LeCompte teach that a method for congestion visualization which is performed by an apparatus for congestion visualization (See Rutschman: Figs. 4-5, and [0187], “A further example includes a machine vision application that is hosted on one satellite 500.  The machine vision application can perform real-time or near-real-time image data analysis and can obtain the imagery for processing from the satellite 500 as well as from another satellite 500N via inter-satellite communication links.  For example, satellite 500 can host a machine vision application for identifying locations and durations of traffic congestion and capturing imagery associated with the same.  Satellite 500 can perform these operations with respect to imagery obtained within its associated field of view 400, but can also perform these operations with respect to imagery obtained from another satellite 500N.  Alternatively, machine vision applications can be distributed among one or more of the satellites 500 and 500N for the image recognition and first order processing to reduce communication bandwidth of imagery between satellites 500 and 500N”), the method comprising:
storing area-specific images captured by a plurality of cameras that respectively capture different areas in a specific space (See Rutschman: Figs. 4-5, and [0122], “For example, hub 
storing a two-dimensional map for the specific space (See Rutschman: Figs. 4-5 and 16, and [0283], “For example, in the context of a mapping application, the satellite 500 can process ultra-high resolution imagery captured by the imaging system 100 to interpret one or more instances of a new highway being operative.  For instance, a highway contained within the imagery can be determined by the image processor 504 to include one or more cars traveling above a specified speed threshold for a first time.  Real-time ultra high resolution imagery of the highway can be stored in memory local to the satellite 500 until such time that bandwidth is available.  Upon detecting that bandwidth is available, the ultra-high resolution imagery can be 
calculating, based on the area-specific images, an area-specific congestion for each of areas (See Jarrell: Fig. 32, and [0296], “The communications stations 3201a, 3201b, 3201c, 3201d, 3201e, and/or 3201f may provide an indication of speed to the UAV.  For example, a communications station may determine a speed that the UAV is flying at (i.e., a velocity of the UAV), and may provide an indication of the determined speed to the UAV.  The communications station may include one or more sensors that may be used to determine a velocity of the UAV.  The communications station may determine a velocity of the UAV based on information received from the UAV.  For example, if the UAV provides an indication of its location in first and second messages from the UAV to the communications station, the communications station may calculate a distance travelled by the UAV over a period of time (such as the time between messages), and may calculate the velocity by dividing the distance travelled by the period of time.  The time period between the two messages may be determined based on when the messages were received by the communications station, and in some examples may be determined based on information included with the messages, such as one or more time stamps”; and Fig. 5, and [0239], “As an example, one or more of the unmanned aerial vehicle communication or management module 70, autonomous ground vehicle communication or management module 71, and traffic monitoring and/or alert module 76 may collect information regarding traffic congestion, and may use the information collected to make improved future traffic management decisions to improve or optimize traffic congestion based on the collected information”) captured by the plurality of cameras in the 
identifying a mapping area corresponding to each of the captured areas on the two-dimensional map (See LeCompte: Fig. 10A-C, and [0214], “FIG. 10a shows a highway that is the field of view of the satellite's optics while operating in a hyper-resolution mode of operation (either scanned or dwelled).  The highway 1001 includes both a left-hand lane 1001L and a right-lane 1001R.  In the right-hand lane, as can be seen, is a dark vehicle 1003, a light vehicle 1005 and a medium-shaded vehicle 1007.  The imaging system on the satellite receives reflective light energy from the different vehicles as well as the scenery surrounding the road 1001.  The received optical energy at the satellite is then be compared against a background image of the particular scene that has a predetermined amount of traffic congestion in a particular lane.  The region covered by satellite optics in the spot-steering mode is divided by a 
visually displaying, on the two-dimensional map, the area-specific congestion for each of the captured areas, based on the mapping area (See Rutschman: Figs. 4-5 and 48, and [0324], “In one embodiment, updating at least one application based on the at least one event at 4816 includes the satellite 500 updating a ground-based, cloud-based, or internet-based application, such as a mobile phone application, with information using the wireless communication interface.  The satellite 500 can transmit information to a central repository that is readable by one or more applications, transmit information directly to the one or more applications, or respond to requests for information by a central repository or the one or more applications.  The information can include binary, Boolean, alphanumeric, parameter, vector, image, or other non-image data.  The information can be directly or indirectly related to the event, a cause of the event, an effect or result of the event, or a prediction regarding the event.  The at least one application can then further analyze, combine, summarize, present, or otherwise process the data in customized and specific ways.  For example, the satellite 500 can update a mobile traffic application by transmitting congestion volumes along various stretches of highways in and around Phoenix, Ariz.  This data can be transmitted as binary, parameter, or alphanumeric text without any imagery and the mobile traffic application can process the data to determine traffic 
Regarding Claim 12, Rutschman, Jarrell, and LeCompte teach all the features with respect to claim 11 as outlined above. Further, Rutschman teaches that the method of claim 11, wherein the calculating of the area-specific congestion calculation comprises calculating the area-specific congestion for each of the areas captured by the plurality of cameras by using frames of the area-specific image captured by each of the plurality of cameras (See Rutschman: Fig. 5, and [0324], “For example, the satellite 500 can update a mobile traffic application by transmitting congestion volumes along various stretches of highways in and around Phoenix, Ariz.  This data can be transmitted as binary, parameter, or alphanumeric text without any imagery and the mobile traffic application can process the data to determine traffic travel times along stretches of highways and alternative travel routes.  The application can then present this information as a real-time or near-real-time output via the mobile traffic application in a customized proprietary format using graphics and a layout that is uncontemplated by the satellite 500”).
Regarding Claim 13, Rutschman, Jarrell, and LeCompte teach all the features with respect to claim 11 as outlined above. Further, Rutschman teaches that the method of claim 11, wherein the mapping point is set by a user (See Rutschman: Fig. 1, and [0053], “The satellite 
Regarding Claim 14, Rutschman, Jarrell, and LeCompte teach all the features with respect to claim 11 as outlined above. Further, Jarrell teaches that the method of claim 11, wherein each of the area-specific images and the two-dimensional map has the same number of mapping points set therein and each of the mapping points set in the area-specific images corresponds to each of the mapping points set in the two-dimensional map (See Jarrell: Fig. 4, and [0127], “The satellite imaging system 100 can include approximately nine to twelve steerable spot imagers 104 that are independently configured to focus, dwell, and/or scan for select targets.  Each spot imager 104 can pivot approximately +/-seventy degrees and can include proximity sensing to avoid lens crashing.  The steerable spot imagers 104 can provide an approximately 20 km diagonal field of view of approximately 4:3 aspect ratio.  Resolution can be approximately one to three meters (nadir) in the visible and infrared or near-infrared range obtained using image sensors 316 and 318 of approximately 8 million pixels per square degree.  Resolution can be increased to super-resolution when the spot imagers 104 dwell on a 
Regarding Claim 15, Rutschman, Jarrell, and LeCompte teach all the features with respect to claim 11 as outlined above. Further, Rutschman teaches that the method of claim 14, wherein the identifying of the mapping area comprises identifying, in the two-dimensional map, the mapping area that corresponds to each of the captured areas by using one or more transformation matrices for matching a coordinate value of each of the mapping points set in the area-specific image and a coordinate value of each of the mapping points set in the two-dimensional map (See Rutschman: Fig. 5, and [0236], “In one embodiment, the determining at least one interpretation of the imagery by at least one of monitoring for, identifying, detecting, or tracking at least one aspect in the imagery at 3802 includes an image processor 504 or hub processor 502 of the imaging system 100 monitoring, identifying, detecting, or tracking aspects in imagery collected via the global imaging array 102 or the spot imager 104.  Monitoring can include analyzing every pixel of every frame of ultra high resolution imagery or can include analyzing a subset or select set of pixels of at least some of the frames of ultra high resolution imagery.  Identifying can include a binary, alphanumeric text, pixel selection, or other information describing or illustrating an aspect.  Detecting can include a binary, analog voltage level, digital voltage level, argument, or other flag indicating a presence of an aspect.  Tracking can include one or more positions, coordinates, vectors, or other indications as to location and movement of an aspect relative to the satellite 500 or relative to Earth”).
Regarding Claim 18, Rutschman, Jarrell, and LeCompte teach all the features with respect to claim 11 as outlined above. Further, Rutschman teaches that the method of claim 11, 
Claim 19, Rutschman, Jarrell, and LeCompte teach all the features with respect to claim 18 as outlined above. Further, Rutschman and LeCompte teach that the method of claim 18, wherein the correcting of the area-specific congestion comprises correcting the congestion of the overlapping area (See Rutschman: Figs. 4-5, and [0092], “The overlap of subfields of the field of view 406 permit image processors 504 and 504N, associated with adjacent subfields of the field of view 406, to have access to at least some of the same imagery to enable the hub processor 502 to stitch together image content”) on the basis of a mean value or a median value for the congestions of areas that corresponds to the overlapping area among the captured areas (See LeCompte: Fig. 9, and [0199], “Pattern recognition mechanism 935 is also connected to the system bus and includes therein background images of selected portions on the earth's surface that have highways and other paths over which subscribers have requested information regarding traffic congestion.  Moreover, the pattern recognition mechanism 935 includes a database of pre-saved images of predefined traffic levels for regions served by subscriber areas.  Each of these subscriber areas are cataloged by a subscriber number in the database for easy retrieval.  When a subscriber requests congestion information (or alternatively on a predetermined, scheduled basis) the pattern recognition mechanism 935 retrieves from the frame buffer 930 the contents of the frame buffer and compares the same against the pre-saved area of the region under analysis.  Analysis may be based on variations in either color or the intensity of reflected or emitted light.  The pattern recognition mechanism 935 then makes a determination whether the contents of the frame buffer 930 is sufficiently close to predetermined threshold level (e.g., strong correlation with a stored image of high traffic congestion) to decide that traffic congestion for a predetermined 
Regarding Claim 20, Rutschman, Jarrell, and LeCompte teach all the features with respect to claim 11 as outlined above. Further, Rutschman teaches that the method of claim 11, wherein the visually displaying of the area-specific congestion comprises displaying a heat map on the two-dimensional map according to the area-specific congestion for each of the captured areas (See Rutschman: Fig. 5, and [0274], “In one embodiment, generating data based on the at least one interpretation of the imagery at 4006 includes image processor 504 generating additional data based on the content of imagery analyzed by the image processor 504.  The generating can be performed in real-time or near real-time with image collection or with interpretive output or can be performed periodically based on real-time or accumulated imagery or interpretive results.  The additional data can be image or non-image based, such as historical image data, analysis information, trend data, a heat map, pattern information, recommendations, predictions, control information, or other similar data.  The additional data can be stored at the satellite 500, communicated to another satellite 500N, or communicated to a ground-based system with or without the underlying imagery or interpretative output”).

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rutschman, etc. (US 20180239948 A1) in view of LeCompte, etc. (US 20020041328 A1), further in view of Jarrell, etc. (US 20170301220 A1) and Zagaynov, etc. (US 20180089533 A1)
Regarding Claim 6, Rutschman, Jarrell, and LeCompte teach all the features with respect to claim 5 as outlined above. However, Rutschman fails to explicitly disclose that the apparatus of claim 5, wherein the transformation matrices include a transformation matrix for performing at least one of parallel translation, size transformation, and rotation with respect to a coordinate value of each of the mapping points set in the area-specific image.
However, Zagaynov teaches that the apparatus of claim 5, wherein the transformation matrices include a transformation matrix for performing at least one of parallel translation, size transformation, and rotation with respect to a coordinate value of each of the mapping points set in the area-specific image (See Zagaynov: Figs. 11A-F, and [0125], “FIG. 11B illustrates matrix equations that express various types of operations on points in a three-dimensional space.  A translation 1134a moves a first point with coordinates (x,y,z) 1134b to a second point 1134c with coordinates (x',y',z).  The translation involves displacements in the x 1134d, y 1134e, and z 1134f directions.  The matrix equation for the translation 1134g is provided below the illustration of the translation 1134a.  Note that a fourth dimension is added to the vector representations of the points in order to express the translation as a matrix operation.  The value "1" is used for the fourth dimension of the vectors and, following computation of the coordinates of the translated point, can be discarded.  Similarly, a scaling operation 1134h multiplies each coordinate of a vector by a scaling factor .sigma..sub.x, .sigma..sub.y, and 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Rutschman to have the apparatus of claim 5, wherein the transformation matrices include a transformation matrix for performing at least one of parallel translation, size transformation, and rotation with respect to a coordinate value of each of the mapping points set in the area-specific image as taught by Zagaynov in order to facilitate subsequent data extraction from the corrected document subimage (See Zagaynov: [0006], “The present document is directed to methods and subsystems that identify and characterize document-containing subimages in a document-containing image.  In one implementation, each type of document is modeled as a set of features that are extracted from a set of images known to contain the document.  To locate and characterize a document subimage in an image, the currently described methods and subsystems extract features from the image and then match model features of each model in a set of models to the extracted features to select the model that best corresponds to the extracted features.  Additional information contained in the selected model is then used to identify the location of the subimage corresponding to the document and to process the document subimage to correct for a variety of distortions and deficiencies in order to facilitate subsequent data extraction from 
Regarding Claim 7, Rutschman, Jarrell, LeCompte, and Zagaynov teach all the features with respect to claim 6 as outlined above. Further, Zagaynov teaches that the apparatus of claim 6, wherein the mapping area identifier is further configured to identify, in the two-dimensional map, the mapping area that corresponds to each of the captured areas by multiplying a coordinate value of each pixel included in the area-specific image by the transformation matrix (See Zagaynov: Figs. 11A-F, and [0123], “FIGS. 11A-F illustrate one approach to mapping points in a world coordinate system to corresponding points on an image plane of a camera.  FIG. 11A illustrates the image plane of a camera, an aligned camera coordinate system and world coordinate system, and a point in three-dimensional space that is imaged on the image plane of the camera.  In FIG. 11A, the camera coordinate system, comprising the x, y, and z axes, is aligned and coincident with the world-coordinate system X, Y, 
Claim 16, Rutschman, Jarrell, and LeCompte teach all the features with respect to claim 15 as outlined above. Further, Zagaynov teaches that the method of claim 15, wherein the transformation matrices include a transformation matrix for performing at least one of parallel translation, size transformation, and rotation with respect to a coordinate value of each of the mapping points set in the area-specific image (See Zagaynov: Figs. 11A-F, and [0125], “FIG. 11B illustrates matrix equations that express various types of operations on points in a three-dimensional space.  A translation 1134a moves a first point with coordinates (x,y,z) 1134b to a second point 1134c with coordinates (x',y',z).  The translation involves displacements in the x 1134d, y 1134e, and z 1134f directions.  The matrix equation for the translation 1134g is provided below the illustration of the translation 1134a.  Note that a fourth dimension is added to the vector representations of the points in order to express the translation as a matrix operation.  The value "1" is used for the fourth dimension of the vectors and, following computation of the coordinates of the translated point, can be discarded.  Similarly, a scaling operation 1134h multiplies each coordinate of a vector by a scaling factor .sigma..sub.x, .sigma..sub.y, and .sigma..sub.z, respectively 1134i, 1134j, and 1134k.  The matrix equation for a scaling operation is provided by matrix equation 1134l.  Finally, a point may be rotated about each of the three coordinate axes.  Diagram 1134m shows rotation of a point (x,y,z) to the point (x',y',z') by a rotation of y radians about the z axis.  The matrix equation for this rotation is shown as matrix equation 1134n in FIG. 3B.  Matrix equations 1134o and 1134p express rotations about the x and y axis, respectively, by .alpha. and .beta. radians, respectively”).
Claim 17, Rutschman, Jarrell, LeCompte, and Zagaynov teach all the features with respect to claim 16 as outlined above. Further, Zagaynov teaches that the method of claim 16, wherein the identifying of the mapping area comprises identifying, in the two-dimensional map, the mapping area that corresponds to each of the captured areas by multiplying a coordinate value of each pixel included in the area-specific image by the transformation matrix (See Zagaynov: Figs. 11A-F, and [0125], “FIG. 11B illustrates matrix equations that express various types of operations on points in a three-dimensional space.  A translation 1134a moves a first point with coordinates (x,y,z) 1134b to a second point 1134c with coordinates (x',y',z).  The translation involves displacements in the x 1134d, y 1134e, and z 1134f directions.  The matrix equation for the translation 1134g is provided below the illustration of the translation 1134a.  Note that a fourth dimension is added to the vector representations of the points in order to express the translation as a matrix operation.  The value "1" is used for the fourth dimension of the vectors and, following computation of the coordinates of the translated point, can be discarded.  Similarly, a scaling operation 1134h multiplies each coordinate of a vector by a scaling factor .sigma..sub.x, .sigma..sub.y, and .sigma..sub.z, respectively 1134i, 1134j, and 1134k.  The matrix equation for a scaling operation is provided by matrix equation 1134l.  Finally, a point may be rotated about each of the three coordinate axes.  Diagram 1134m shows rotation of a point (x,y,z) to the point (x',y',z') by a rotation of y radians about the z axis.  The matrix equation for this rotation is shown as matrix equation 1134n in FIG. 3B.  Matrix equations 1134o and 1134p express rotations about the x and y axis, respectively, by .alpha.  and .beta.  radians, respectively”).




Conclusion





             Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382.  The examiner can normally be reached on Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/GORDON G LIU/Primary Examiner, Art Unit 2612